Citation Nr: 1243614	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  08-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served in the Army National Guard from February 1964 to February 1970.  He had active duty or active duty for training from June 12 to December 5, 1964; July 31 to August 14, 1965; August 27 to September 10, 1966; July 8 to July 22, 1967; June 1 to June 15, 1968; and May 31 to June 14, 1969.  His primary military occupational specialty was that of field artillery crewman.

This case was previously before the Board of Veterans' Appeals (Board) in October 2011 when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Claimant's hearing loss disability was first manifested many years after service and that it is unrelated thereto.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral, sensorineural hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In October 2006, the RO notified the Claimant him of the substance of the VCAA including the types of evidence necessary to establish the claim and the division of responsibility between the Claimant and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , the letter essentially satisfied the requirements of the VCAA by: (1) informing the Claimant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Claimant about information and evidence VA would seek to provide; and (3) informing the Claimant about the information and evidence he was expected to provide. 

Generally, the notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  

VCAA notice was timely provided, that is, prior to the initial unfavorable decision in July 2007.  Thereafter, VA obtained or ensured the presence of the Veteran's service treatment records; VA and private treatment reports, dated after service; and statements of the Claimant.  VA examined the Claimant in May 2012 to determine the nature and etiology of his claimed hearing loss disability.  A copy of that examination report has been associated with the claims file.  Consequently, the Board does not find that any late notice under the VCAA requires remand to the RO.  Nothing about the evidence or any response to any notification suggests that the case must be re-adjudicated in full to satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 5103A or the implementing regulations found at 38 C.F.R. § 3.159.

The United States Court of Appeals for Veterans Claims has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The Claimant was informed of the Dingess elements in the February 2007 letter.  Id.   

In sum, the Claimant has been afforded a meaningful opportunity to participate in the development of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Claimant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Indeed, in August 2012, he reported that he did not have any additional evidence to submit regarding his appeal.  Accordingly, the Board will proceed to the merits of the appeal.

The Merits of the Claim

The Claimant argues that he has a hearing loss disability that was incurred as a result of military service.  However, the preponderance of the evidence is against a nexus between the Claimant's current hearing loss disability and any period of active duty for training.  Therefore, the claim will be denied. 

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Generally, "[i]n order to qualify for VA benefits, a claimant . . . or the party upon whose service the claimant predicates the claim . . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000). Accordingly, in order for the appellant to establish his entitlement to disability compensation benefits, he must first establish his status as a veteran.  See Aquilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The statutory definition of "veteran" makes a clear distinction between those who serve on active duty and those who only serve on active duty for training.  Although service on active duty, alone, is sufficient to meet the statutory definition of "veteran," service on active duty for training, without more, will not suffice to give one veteran status.  38 U.S.C. §§ 101(24) (A) and (B).  An individual who served only on active duty for training will be considered a "veteran" if that individual suffers "from a disease or injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24)(B).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, the Veteran has established service connection for tinnitus; and, therefore, he is considered a veteran for the purpose of that disorder.

Generally, to be entitled to service connection, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during active service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Apart from the foregoing law and regulations, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Claimant argues that he has a hearing loss disability as a result of noise exposure sustained during active duty for training in the Army National Guard.  He notes that he performed duties as a field artillery crewman.  However, the preponderance of the evidence is against a finding the there is a nexus between the Claimant's current hearing loss disability and service.  Therefore, service connection will be denied.  

The Claimant is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he began to have difficulty hearing during active duty or active duty for training and that such difficulty has continued since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a lay person he is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Nevertheless, in certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  Indeed, competent lay evidence may be used to establish a medical condition, including causation.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012) (the Court of Appeals for the Federal Circuit discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances:  (1) when a layperson is competent to identify the medical condition, (2)  when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Claimant's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay expertise.  38 C.F.R. § 3.159(a). VA must provide the Claimant a medical examination when there is (1)  competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2)  evidence establishing that an event, injury, or disease occurred in service; (3)  an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4)  insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the probative value of all evidence. Schoolman v. West, 12 Vet. App. 307, 310-11 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Generally, contemporaneous evidence has greater probative weight than a history reported by the Claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Claimant's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.  During his service enlistment examination in January 1964 and during his November 1964 examination prior to his release from active duty, the Claimant responded "yes", when asked if he then had, or had ever had, ear, nose, or throat trouble.  However, examiners clarified that the claimant's complaints referred to a sorethroat.  Each examination showed that his ears and eardrums were normal.  On his enlistment examination, his hearing acuity was 15/15 for the whispered voice, bilaterally.  In November 1964, audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Speech audiometry was not performed.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  In any event, the Claimant did not demonstrate a hearing loss disability under VA standards.

During a February 1969 examination for the National Guard, the Claimant responded "no", when asked if he then had, or had ever had, a hearing loss.  

In February 1998, the Massachusetts Rehabilitation Commission referred the Claimant to the Healthsouth Braintree Rehabilitation Hospital for audiologic testing.  He reported a history of a hearing loss disability for many years, and it was noted that he wore hearing aids.  The hearing aid in the right ear was reportedly 9 years old, while that in the left ear was reportedly 3 years old.  The analysis of his hearing aids indicated that they were weak.  





Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
80
No Report (NR)
80
LEFT
35
45
85
NR
80

Speech audiometry revealed discrimination ability of 64 percent in the right ear and 56 percent in the left ear.  Further testing at the Healthsouth Braintree Rehabilitation Hospital showed that through August 2003, the Claimant continued to demonstrate a bilateral sensorineural hearing loss disability under VA criteria.  

Although the findings from Healthsouth Braintree Rehabilitation Hospital met VA standards for a hearing loss disability, the testing was conducted approximate 28 years after the claimant's separation from the National Guard.  Even if he met those standards when he was issued hearing aids, that was still no earlier than 20 years after service.  While the Claimant contends that he experienced difficulty hearing during the intervening period, there is no competent evidence on file to substantiate his contentions.  Such a lengthy time frame without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Claimant's contentions that he experienced a continuous hearing loss disability since service.  Indeed, it militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  However, that does not end the inquiry.  The Claimant's reports of continuing symptomatology since service are sufficient to trigger the need for a VA examination to determine the nature and etiology of his hearing loss disability.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the third criterion as in Jandreau, above, VA examined the Claimant in May 2012.  The examination confirmed the presence of a bilateral sensorineural hearing loss disability for VA purposes.  However, following a review of the Claimant's claims file, his service treatment records, his VA records, and the Claimant's subjective reports, the examiner opined that it was less likely than not that such disability was caused by or the result of an event in military service.  The examiner cited her clinical experience and expertise.  She also cited that the report of the Claimant's November 1964 examination prior to his release from active duty for training.  She noted that on that examination, the Claimant had not met the puretone thresholds commensurate with a VA hearing loss disability.  38 C.F.R. § 3.385.  Finally, she noted that peer-reviewed literature did not support a delayed onset for noise-induced hearing loss.  The only evidence to the contrary comes from the Claimant.

The claimant clearly believes that his hearing loss disability is the result of noise exposure during active duty or active duty for training in the Army National Guard.  As noted above, however, he is, generally, not competent to render such an opinion.  Not only is the Claimant not competent to characterize his hearing loss as sensorineural in nature, he requires professional assistance to determine when and if he met the VA criteria to have his hearing loss identified as a disability for VA purposes.  Because such findings are not amenable to lay observation, his opinion is not dispositive.  In fact, the preponderance of the evidence is against the claim.  

There is no evidence of hearing loss disability during any of the Claimant's periods of active duty or active duty for training.  Indeed, during service, the Claimant denied the presence of a hearing loss.  A hearing loss disability for VA purposes was not manifested until many years later, and there is a competent medical opinion that it is unlikely that such hearing loss disability is the result of service.  Therefore, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for hearing loss disability.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 
ORDER

Service connection for a hearing loss disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


